Judgment, Supreme Court, New York County (Charles J. Tejada, J., at hearing; Bruce Allen, J., at nonjury trial and sentence), rendered September 14, 2004, convicting defendant of criminal possession of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
The court properly denied defendant’s suppression motion. There is no basis for disturbing the court’s credibility determinations, which are supported by the record (see People v Prochilo, 41 NY2d 759, 761 [1977]). Concur—Andrias, J.E, Nardelli, Gonzalez, Sweeny and Catterson, JJ.